Exhibit 10.51


FIRST AMENDMENT TO STANDARD COMMERCIAL LEASE
 
THIS FIRST AMENDMENT TO STANDARD COMMERCIAL LEASE ("First Amendment") is entered
into as of the 9th day of June, 2006 by and between Vantage Development #21,
Inc. ("Landlord") and INX Inc., formerly known as I-Sector Corporation
("Tenant").
 
RECITALS:
 
1.            Landlord and Tenant entered into that certain Standard Commercial
Lease dated April 10, 2004 (the "Lease") for lease of approximately 24,081
square feet of space at 1955 Lakeway Drive, Suite 220, Lewisville, Texas 75057,
as shown on Exhibit A of the Lease (the "Leased Premises") in the project known
as Waters Ridge Tech Center I, Lewisville, Texas (the "Project").
 
2.            Landlord and Tenant desire to amend the Lease by, among other
things, increasing the size of the Leased Premises by 4,398 square feet for a
total size of 28,479 square feet.
 
NOW, THEREFORE, in consideration of Ten and No/100 Dollars and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree that the Lease and Guaranty are amended
as follows:
 
1.     The Leased Premises shall contain approximately 28,479 square feet and is
identified on Exhibit "A" attached hereto as "24,081 S.F. Leased" ("Original
Leased Premises") and "4,398 S.F. Expansion" ("Expansion Premises"). The
foregoing shall be collectively referred to as the Leased Premises.
 
2.     The Commencement Date for the Original Leased Premises was June 1, 2004.
The Commencement Date for the Expansion Premises shall be the latter to occur of
(a) August 1, 2006, or (b) the date of substantial completion of the Landlord
Improvements to the Expansion Premises. If the date of substantial completion
occurs prior to August 1, 2006, Tenant may occupy the Expansion Premises subject
to the terms of the Lease, with the exception of payment of Base Rent and
Additional Rent, which will not commence until August 1, 2006..
 
3.     The Termination Date for the Lease (including the Original Leased
Premises and Expansion Premises) shall be June 30, 2010.
 
4.     Base Rent for the Original Leased Premises from the Commencement Date to
the day prior to the Commencement Date for the Expansion Premises shall remain
unchanged. Base Rent for the Leased Premises (including the Original Leased
Premises and Expansion Premises) from the Commencement Date for the Expansion
Premises to the Termination Date shall be as follows:
 
 
 

--------------------------------------------------------------------------------

 
a.   Commencement Date Expansion Premises — May 31, 2008: $23,732 per month;
b.   June 1, 2008 — June 30, 2010: $26,106 per month.
 
5.         Upon the Commencement Date for the Expansion Premises, Tenant's Pro
Rata Share of Taxes and Insurance, and Operating Expenses shall be increased to
include the Expansion Premises.
 
6.         Tenant acknowledges that all Landlord Improvements to be constructed
to the Original Leased Premises have been completed in accordance with the Lease
and are acceptable.
 
7.         Landlord and Tenant acknowledge that all Landlord Improvements to the
Expansion Premises shall be constructed by Landlord in accordance with the
following:
 
a.    Landlord will complete the construction of the improvements to the
Expansion Premises, (the "Landlord Improvements"), in accordance with plans and
specifications agreed to by Landlord and Tenant, subject to approval by local
regulatory authorities (the "Expansion Plans"), which Expansion Plans are made a
part of this Lease by reference. Tenant shall provide Landlord information
regarding its interior layout ("Interior Criteria") on or before June 5, 2006.
Landlord shall prepare the Expansion Plans based on the Interior Criteria and
deliver them to Tenant within ten (10) days thereafter. Tenant shall execute a
copy of the Expansion Plans, setting forth the amount of any costs to be borne
by Tenant, within seven (7) days of receipt of the Expansion Plans. In the event
Tenant fails to timely deliver the Interior Criteria or execute the Expansion
Plans within the seven (7) day period (a "Tenant Delay"), then promptly
following substantial completion of the Landlord Improvements, Landlord shall
notify Tenant, in writing, of the date upon which substantial completion of the
Landlord Improvements would have occurred but for such Tenant Delay, and the
first business day following such date shall thereafter be deemed to be the
Commencement Date for the Expansion Premises for all purposes under the Lease.
Tenant shall pay to Landlord, within five (5) calendar days of receipt of such
written notice (which notice shall include a summary of the Tenant Delay), the
per diem Base Rent and Additional Rent times the number of days between the
Commencement Date that would have otherwise been established but for the Tenant
Delay (as determined by Landlord's space planner), and the first business day
following the date of substantial completion of the Landlord Improvements.
 
Any changes or modifications to the Expansion Plans must be made and accepted by
written change order or agreement signed by Landlord and Tenant and will
constitute an amendment to this Lease. Any Landlord Improvements made by
Landlord are the property of Landlord and must be surrendered to Landlord upon
the termination of this Lease without credit to Tenant. Upon completion of any
Landlord Improvements, Landlord shall provide and Tenant shall acknowledge
receipt and acceptance of "as-built plans" of all work done in accordance with
this
 
 
 
FIRST AMENDMENT - PAGE 2
 
 

--------------------------------------------------------------------------------

 
Paragraph 7a. Tenant acknowledges that the cost of any Landlord Improvements
shall include the reasonable cost of preparation of the Expansion Plans and a
construction management fee payable to Landlord of five percent (5%) of the
total cost of construction of the Landlord Improvements.
 
b.    Landlord shall provide Tenant an interior finish allowance (the "Tenant
Finish Allowance") of $28,720 for the Landlord Improvements. Upon, completion
and approval by Landlord and Tenant of the Expansion Plans in accordance with
Paragraph 7a above, Landlord shall competitively bid the Expansion Plans to
three (3) contractors, one of which may be chosen by Tenant. Following receipt
of the bids, Landlord will provide a copy of each bid to Tenant and the lowest
bid that conforms to Landlord's bid package, shall be selected to construct the
Landlord Improvements.
 
In the event the cost (as evidenced by the selected bid) of the Landlord
Improvements called for by the Expansion Plans (including the reasonable cost
associated with the preparation of the. Expansion Plans and Landlord's
construction management fee) exceeds $28,720 Landlord shall notify Tenant in
writing, at which point Tenant shall deposit the excess amount with Landlord,
who in turn shall deposit such amount into an interest bearing account with a
national financial association, selected by Landlord. All interest earned on
such account shall be for Tenant's benefit. Funds from this account shall be
disbursed exclusively for the Landlord Improvements, such disbursement to be
commenced once the cost of the Landlord Improvements as constructed have
exceeded $28,720. Disbursements shall be made from time to time but at least
every two (2) weeks, based on the progress of the work as certified by
Landlord's architect, such certification to be in a form as may be reasonably
required by Landlord. To the extent that all funds in excess of $28,720
(including accrued interest thereon) are not used for the Landlord Improvements,
they shall be returned to Tenant within thirty (30) days following completion of
Landlord Improvements.
 
8.   Tenant represents and warrants that Tenant has dealt with no broker except
Swearingen Realty Group ("Broker"), and that, insofar as Tenant knows, no other
broker negotiated this Lease or is entitled to any commission in connection
herewith. Landlord agrees to indemnify and hold Tenant harmless from and against
any liabilities or claims arising with respect to Broker or any other broker or
similar parties whose claim arises by, through or on behalf of Landlord. Tenant
agrees to indemnify and hold Landlord harmless from and against any liabilities
or claims (and costs of defending against and investigating such claims) of any
other broker or similar parties whose claim arises by, through or on behalf of
Tenant
 
9.         Exhibit "A" to the Lease is hereby deleted in its entirety and
replaced with Exhibit "A" attached hereto.
 
10.       Except as set forth herein, the Lease shall remain unchanged and the
parties ratify the terms thereof, as amended herein.
 
 
 
FIRST AMENDMENT - PAGE 3
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this First Amendment as of
the date and year first above written.
 
 

LANDLORD:   TENANT               Vantage Development #21, Inc.   INX Inc.      
        By: /s/ Frederick L. Albrecht      By /s/ Mark Hilz   Name: Frederick L.
Albrecht    Name: Mark Hilz   Title: President   Title: Chief Operating Officer
                         

 